Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made as of April 21, 2010, by and
between VIST FINANCIAL CORP., a Pennsylvania business corporation (“Seller”),
and WEAVER CONSULTING & ASSET MANAGEMENT d/b/a BATTLEFIELD CAPITAL MANAGEMENT,
LLC, a Pennsylvania limited liability company (“Buyer”).

 

WHEREAS, the Board of Directors of Seller proposes to sell to Buyer, and Buyer
proposes to purchase from Seller, 322,000 shares of common stock of Seller,
$5.00 par value per share (“Seller Common Stock”), as set forth below, for an
aggregate purchase price of $2,576,000.00, in cash; and

 

WHEREAS, the Board of Directors of Seller believes that the sale of the shares
of Seller Common Stock, under the terms and conditions set forth in this
Agreement, is in the best interests of the Seller;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, mutually agree as follows:

 


1.  PURCHASE AND SALE OF SHARES.


 


1.1  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, AT THE CLOSING (AS
DEFINED IN SECTION 2.1 HEREOF), SELLER SHALL SELL, TRANSFER, ASSIGN AND DELIVER
UNTO BUYER, AND BUYER SHALL PURCHASE FROM SELLER, 322,000 SHARES OF SELLER
COMMON STOCK (EACH, A “SHARE”, AND COLLECTIVELY, THE “SHARES”).


 


1.2  AT THE CLOSING, BUYER SHALL PAY TO SELLER A PURCHASE PRICE (THE “PURCHASE
PRICE”) $2,576,000.00, IN CASH, IN CONSIDERATION OF ITS PURCHASE OF THE SHARES.


 


2.  THE CLOSING.


 


2.1  THE CLOSING UNDER THIS AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE AT
10:00 A.M. AT THE MAIN OFFICE OF SELLER, 1240 BROADCASTING ROAD, WYOMISSING,
PENNSYLVANIA, OR AT SUCH OTHER PLACE AS THE PARTIES SHALL AGREE IN WRITING, ON A
DATE FOLLOWING THE SIXTH (6TH) TRADING DAY AFTER THE SATISFACTION OR WAIVER
(SUBJECT TO APPLICABLE LAW) OF THE LATEST TO OCCUR OF THE CONDITIONS SET FORTH
IN SECTIONS 8 AND 9 (OTHER THAN THOSE CONDITIONS THAT BY THEIR NATURE ARE TO BE
SATISFIED OR WAIVED AT CLOSING), OR SUCH OTHER DATE MUTUALLY AGREED UPON BY THE
PARTIES (THE “CLOSING DATE”).


 


2.2  IMMEDIATELY PRIOR TO THE CLOSING (AND AS A CONDITION OF BUYER’S OBLIGATIONS
TO PURCHASE THE SHARES AND OTHERWISE PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT), SELLER SHALL DELIVER TO BUYER A CERTIFICATE FROM THE PRESIDENT AND
CHIEF EXECUTIVE OFFICER OF SELLER CERTIFYING THAT (A) AS OF SUCH DATE, TO HIS
KNOWLEDGE, THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN ARE
TRUE AND ACCURATE IN ALL RESPECTS AND (B) THAT THERE HAS NOT BEEN SINCE THE
EXECUTION OF THIS AGREEMENT ANY MATERIAL ADVERSE CHANGE TO SELLER’S BUSINESS.


 


1

--------------------------------------------------------------------------------



 


2.3  IMMEDIATELY PRIOR TO THE CLOSING (AND AS A CONDITION OF SELLER’S
OBLIGATIONS TO DELIVER THE SHARES AND OTHERWISE PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT), BUYER SHALL DELIVER TO SELLER A CERTIFICATE FROM THE CEO OF
BUYER CERTIFYING AS TO BUYER THAT AS OF SUCH DATE, TO HIS KNOWLEDGE, THE
REPRESENTATIONS AND WARRANTIES OF BUYER SET FORTH HEREIN ARE TRUE AND ACCURATE
IN ALL MATERIAL RESPECTS.


 


2.4  AT THE CLOSING, SELLER SHALL DELIVER TO BUYER A CERTIFICATE FOR THE SHARES,
DULY REGISTERED IN THE NAME OF BUYER.


 


2.5  AT THE CLOSING, BUYER SHALL DELIVER TO SELLER THE PURCHASE PRICE BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.


 


3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER.  IN ADDITION TO THE
WARRANTIES, REPRESENTATIONS AND COVENANTS OF SELLER CONTAINED ELSEWHERE HEREIN,
SELLER HEREBY WARRANTS, REPRESENTS AND COVENANTS TO BUYER AS FOLLOWS:


 


3.1  SELLER IS A CORPORATION ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITH FULL CORPORATE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.


 


3.2  THE AUTHORIZED COMMON STOCK OF SELLER CONSISTS OF 20,000,000 SHARES OF
SELLER COMMON STOCK, OF WHICH  5,855,976 SHARES WERE ISSUED AND OUTSTANDING AS
OF THE DATE OF THIS AGREEMENT .  THE AUTHORIZED PREFERRED STOCK OF SELLER
CONSISTS OF 5,000,000 SHARES OF SERIAL PREFERRED STOCK, PAR VALUE $.01 PER SHARE
(SELLER PREFERRED STOCK”), OF WHICH 25,000 SHARES OF FIXED RATE CUMULATIVE
PERPETUAL PREFERRED STOCK, SERIES A, ARE ISSUED AND OUTSTANDING TO THE
U.S. DEPARTMENT OF TREASURY AS OF THE DATE OF THIS AGREEMENT.  OTHER THAN THE
SELLER COMMON STOCK AND SELLER PREFERRED STOCK, THERE ARE NO OTHER AUTHORIZED
CLASSES OF EQUITY SECURITIES OF SELLER.  THERE ARE NO OUTSTANDING SUBSCRIPTIONS,
OPTIONS, WARRANTS, DEBT INSTRUMENTS OR OTHER AGREEMENTS OBLIGATING SELLER TO
ISSUE, SELL OR OTHERWISE DISPOSE OF ANY SHARES OF SELLER COMMON STOCK, EXCEPT
FOR SHARES OF SELLER COMMON STOCK ISSUABLE UPON EXERCISE OF EMPLOYEE STOCK
OPTIONS OUTSTANDING UNDER EXISTING EMPLOYEE BENEFIT PLANS, SHARES OF SELLER
COMMON STOCK ISSUABLE TO THE UNITED STATES DEPARTMENT OF TREASURY UPON THE
EXERCISE OF OUTSTANDING WARRANTS TO PURCHASE SELLER COMMON STOCK IN CONNECTION
WITH THE TARP CAPITAL PURCHASE PROGRAM, AND 322,000 SHARES OF SELLER COMMON
STOCK ISSUABLE TO ANOTHER INVESTOR PURSUANT TO AN AGREEMENT DATED EVEN DATE
HEREWITH.  AS OF THE CLOSING, THE SHARES ARE BEING SOLD, AND (UPON RECEIPT BY
THE BUYER AT THE CLOSING) WILL BE, FREE AND CLEAR OF ALL LIABILITIES, DEBTS,
OBLIGATIONS, ENCUMBRANCES, LEASES, INDEBTEDNESS, LIENS, CHARGES, AND PLEDGES, OF
WHATEVER NATURE, WHETHER FIXED OR CONTINGENT, DISCLOSED OR UNDISCLOSED, FORESEEN
OR UNFORESEEN, AS OF THE DATE OF THIS AGREEMENT.


 


3.3  SELLER POSSESSES THE REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND PERFORM ALL OF ITS OBLIGATIONS HEREUNDER, AND NO
ADDITIONAL CONSENT OR APPROVAL OF ANY OTHER PERSON, ENTITY OR GOVERNMENTAL
AUTHORITY IS REQUIRED THEREFOR.  THIS AGREEMENT IS A VALID AND BINDING
OBLIGATION OF SELLER AND IS FULLY ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS AND CONDITIONS.


 


2

--------------------------------------------------------------------------------



 


3.4  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER WILL NOT VIOLATE ANY
LAW, REGULATION, DECREE, WRIT, ORDER OR INJUNCTION WHICH, COLLECTIVELY, WOULD
HAVE A MATERIAL ADVERSE EFFECT UPON THE SELLER’S ABILITY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


3.5  SELLER HAS MADE ALL NECESSARY FILINGS WITH ALL APPLICABLE FEDERAL, STATE
AND LOCAL AUTHORITIES AND/OR REGULATORY BODIES, AND HAS COMPLIED WITH ALL
APPLICABLE LAWS, IN EACH CASE WITH RESPECT TO THE TRANSACTION CONTEMPLATED
HEREIN, AND SELLER WILL TAKE ALL SUCH FURTHER ACTIONS AS ARE NECESSARY OR
APPROPRIATE TO CAUSE THE TRANSACTION CONTEMPLATED HEREBY TO COMPLY WITH ALL
APPLICABLE LAW.


 


3.6  THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN ARE ACCURATE IN ALL
MATERIAL RESPECTS.  NONE OF THE PERIODIC AND OTHER REPORTS OF THE SELLER FILED
WITH THE SEC UNDER THE EXCHANGE ACT SINCE JANUARY 1, 2007, CONTAIN ANY
MISSTATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO
PREVENT THE STATEMENTS MADE HEREIN OR THEREIN FROM BEING MISLEADING.  SINCE THE
FILING OF SELLER’S MOST RECENT ANNUAL REPORT ON FORM 10-K WITH THE SECURITIES
AND EXCHANGE COMMISSION (“SEC”), THERE HAS BEEN NO MATERIAL ADVERSE CHANGE TO
SELLER’S FINANCIAL CONDITION OR ITS RESULTS OF OPERATIONS OF THE KIND REQUIRED
TO BE DISCLOSED IN FILINGS WITH THE SEC UNDER APPLICABLE FEDERAL SECURITIES LAWS
THAT HAVE NOT BEEN SO DISCLOSED BY SELLER.


 


4.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER.  IN ADDITION TO THE
WARRANTIES, REPRESENTATIONS AND COVENANTS OF BUYER CONTAINED ELSEWHERE HEREIN,
BUYER HEREBY WARRANTS, REPRESENTS AND COVENANTS TO SELLER AS FOLLOWS:


 


4.1  BUYER POSSESSES ALL REQUISITE POWER AND AUTHORITY TO EXECUTE AND DELIVER
THIS AGREEMENT AND PERFORM ALL OF ITS OBLIGATIONS HEREUNDER, AND NO ADDITIONAL
CONSENT OR APPROVAL OF ANY OTHER PERSON, ENTITY OR GOVERNMENTAL AUTHORITY IS
REQUIRED THEREFOR.  THIS AGREEMENT IS A VALID AND BINDING OBLIGATION OF BUYER
AND IS FULLY ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS AND CONDITIONS.


 


4.2  BUYER IS AN “ACCREDITED INVESTOR,” AS THAT TERM IS DEFINED IN RULE 501 OF
REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND IS A SOPHISTICATED INVESTOR AS DESCRIBED IN RULE 506(B)(2)(II) OF
REGULATION D UNDER THE SECURITIES ACT.  BUYER IS NOT AN OFFICER, DIRECTOR OR
“AFFILIATE” (AS THAT TERM IS DEFINED IN RULE 405 PROMULGATED UNDER THE
SECURITIES ACT) OF SELLER.


 


4.3  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY BUYER WILL NOT VIOLATE ANY
LAW, REGULATION, DECREE, WRIT, ORDER OR INJUNCTION WHICH, COLLECTIVELY, WOULD
HAVE A MATERIAL ADVERSE EFFECT UPON THE BUYER’S ABILITY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


4.4  THE REPRESENTATIONS AND WARRANTIES MADE HEREIN ARE ACCURATE IN ALL MATERIAL
RESPECTS.  BUYER WILL HAVE THE FUNDS TO PAY THE PURCHASE PRICE AS OF THE CLOSING
DATE.


 


4.5  BUYER UNDERSTANDS THAT THE OFFERING AND SALE OF SELLER COMMON STOCK UNDER
THIS AGREEMENT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT, IN RELIANCE ON
THE EXEMPTION FOR NON-PUBLIC OFFERINGS PROVIDED BY SECTION 4(2) OF THE
SECURITIES ACT AND REGULATIONS PROMULGATED THEREUNDER, AND THAT BUYER HAS NO
RIGHT TO REQUIRE SUCH REGISTRATION.  BUYER FURTHER UNDERSTANDS THAT THE OFFERING
AND SALE OF SELLER COMMON STOCK HAS NOT BEEN QUALIFIED OR REGISTERED UNDER THE
SECURITIES LAWS OF THE COMMONWEALTH OF PENNSYLVANIA IN RELIANCE UPON EXEMPTIONS
UNDER SUCH


 


3

--------------------------------------------------------------------------------



 


LAWS AND IN RELIANCE UPON THE REPRESENTATIONS MADE AND INFORMATION FURNISHED BY
BUYER IN THIS AGREEMENT; THAT THE OFFERING AND SALE OF SELLER COMMON STOCK HAS
NOT BEEN REVIEWED BY THE SEC, ANY STATE SECURITIES AUTHORITIES, THE FEDERAL
DEPOSIT INSURANCE CORPORATION (“FDIC”), OR ANY OTHER REGULATORY AUTHORITY.


 


4.6  BUYER UNDERSTANDS THAT THERE MAY BE NO LIQUID MARKET FOR SELLER COMMON
STOCK AND THAT IT MAY NOT BE ABLE TO SELL OR DISPOSE OF THE SHARES; BUYER HAS
LIQUID ASSETS SUFFICIENT TO ASSURE THAT PURCHASE OF THE SHARES WILL CAUSE NO
UNDUE FINANCIAL DIFFICULTIES AND THAT, AFTER PURCHASING THE SHARES, BUYER WILL
BE ABLE TO PROVIDE FOR ANY FORESEEABLE CURRENT NEEDS AND POSSIBLE PERSONAL
CONTINGENCIES; AND BUYER IS ABLE TO BEAR THE RISK OF ILLIQUIDITY AND THE RISK OF
A COMPLETE LOSS OF THIS INVESTMENT.  BUYER REPRESENTS AND AGREES THAT IT HAS
SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT IS
CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE SHARES AND
HAS THE CAPACITY TO PROTECT BUYER’S OWN INTERESTS IN CONNECTION WITH THE
INVESTMENT IN THE SHARES.


 


4.7  BUYER UNDERSTANDS THAT THE SHARES WILL CONSTITUTE “RESTRICTED SECURITIES”
AS DEFINED IN RULE 144(A)(3) UNDER THE SECURITIES ACT AND, ACCORDINGLY, THAT THE
SHARES WILL BE SUBJECT TO RESTRICTIONS ON RESALE OR OTHER TRANSFER, INCLUDING
WITHOUT, LIMITATION, HOLDING PERIOD RESTRICTIONS SET FORTH IN RULE 144(D),
UNLESS THEY ARE SUBSEQUENTLY REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
AND ANY OTHER APPLICABLE SECURITIES LAW OR EXEMPTIONS FROM SUCH REGISTRATION AND
QUALIFICATIONS ARE AVAILABLE.  BUYER UNDERSTANDS THAT THE CERTIFICATE(S) FOR THE
SHARES WILL BEAR THE FOLLOWING LEGEND:


 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE ACT”), OR ANY STATE SECURITIES OR BLUE SKY LAWS,
AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE LAWS OR (II) AN APPLICABLE EXEMPTION THEREFROM AND UPON REQUEST
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED.

 


4.8  THE SHARES ARE BEING PURCHASED FOR INVESTMENT ONLY AND NOT FOR THE INTEREST
OR ACCOUNT OF ANY OTHER PERSON OR WITH A VIEW TOWARD RESALE, ASSIGNMENT,
FRACTIONALIZATION, OR DISTRIBUTION THEREOF, AND BUYER AGREES NOT TO SELL,
TRANSFER OR OTHERWISE DISPOSE OF THE SHARES UNLESS THEY HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS IS
AVAILABLE.  BUYER HAS NOT ENTERED INTO ANY AGREEMENT TO TRANSFER THE SHARES.


 


4.9  BUYER HAS REQUESTED AND RECEIVED SUCH INFORMATION AND HAS MADE SUCH DUE
DILIGENCE INVESTIGATION, INCLUDING HAVING ACCESS TO THE BOOKS AND RECORDS OF
SELLER AND ITS AFFILIATED COMPANIES, AS BUYER HAS DEEMED PERTINENT TO ITS
CONSIDERATION OF THE PURCHASE OF THE SHARES.  BUYER HAS NOT BEEN FURNISHED ANY
OFFERING LITERATURE OR PROSPECTUS.  BUYER HAS CAREFULLY REVIEWED THE PUBLICLY
AVAILABLE INFORMATION REGARDING SELLER AND THE INFORMATION PROVIDED TO BUYER BY
SELLER AND IS THOROUGHLY FAMILIAR WITH THE EXISTING AND PROPOSED BUSINESS
OPERATIONS, MANAGEMENT AND FINANCIAL CONDITION OF SELLER.  BUYER ACKNOWLEDGES
AND UNDERSTANDS (I) THE RISKS INVOLVED IN THIS INVESTMENT, INCLUDING THE
SPECULATIVE NATURE OF THE INVESTMENT, (II) THE FINANCIAL HAZARDS INVOLVED IN
THIS INVESTMENT, INCLUDING THE RISK OF LOSING THE ENTIRE INVESTMENT IN THE
SELLER


 


4

--------------------------------------------------------------------------------



 


COMMON STOCK, AND (III) THE TAX CONSEQUENCES OF THIS INVESTMENT TO BUYER.  BUYER
HAS CONSULTED WITH ITS OWN LEGAL, ACCOUNTING, TAX, INVESTMENT AND OTHER ADVISERS
FOR LEGAL, TAX TREATMENT OR INVESTMENT ADVICE WITH RESPECT TO THE MERITS AND
RISK OF AN INVESTMENT IN SELLER COMMON STOCK, THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR THE SECURITIES LAWS OF ANY JURISDICTION.


 


4.10  BUYER ACKNOWLEDGES AND AGREES THAT (I) THE SHARES ARE NOT SAVINGS ACCOUNTS
OR DEPOSITS AND ARE NOT INSURED OR GUARANTEED BY THE FDIC OR ANY OTHER
GOVERNMENT AGENCY, (II) THERE ARE SIGNIFICANT RISKS INCIDENT TO AN INVESTMENT IN
THE SHARES, AND (III) NO FEDERAL OR STATE GOVERNMENTAL AGENCY HAS PASSED UPON OR
WILL PASS UPON THE OFFER OR SALE OF THE SHARES OR HAS MADE OR WILL MAKE ANY
FINDING OR DETERMINATION AS TO THE FAIRNESS OF THIS INVESTMENT.


 


5.  NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE
GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED AS SET FORTH BELOW OR AS MAY BE OTHERWISE SPECIFIED
BY NOTICE MEETING THE REQUIREMENTS OF THIS PARAGRAPH.  ALL NOTICES SHALL BE
DEEMED GIVEN WHEN MAILED PURSUANT TO THE FOREGOING SENTENCES.  NOTICES SHALL BE
ADDRESSED AS FOLLOWS:


 

If to Seller:

 

Robert D. Davis
President and Chief Executive Officer
VIST Financial Corp.
1240 Broadcasting Road
Wyomissing, Pennsylvania  19610
Telephone:  (610) 603-07212
Facsimile No.:  (610) 603-2050

 

If to Buyer:

 

James M. Weaver
Chief Financial Officer
Weaver Consulting & Asset Management, LLC
620 Freedom Business Center, Suite 200
King of Prussia, Pennsylvania 19406
Telephone:  (610) 205-6110
Facsimile No.:  (610) 371-7745

 


6.  MUTUAL CONDITIONS TO CLOSING.


 


6.1  ALL NECESSARY AND REQUIRED CONSENTS AND APPROVALS OF ANY REGULATORY BODY OR
AGENCY SHALL HAVE BEEN OBTAINED AND ALL NOTICE AND WAITING PERIODS REQUIRED BY
LAW TO PASS AFTER RECEIPT OF SUCH APPROVALS OR CONSENTS SHALL HAVE PASSED, AND
ALL CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS SET FORTH IN THIS AGREEMENT
SHALL HAVE BEEN SATISFIED.


 


6.2  EACH PARTY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL RESPECTS
WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED, SATISFIED OR COMPLIED WITH BY IT AT OR PRIOR TO CLOSING.

 

5

--------------------------------------------------------------------------------



 


6.3  THERE SHALL BE NO ACTUAL OR THREATENED CAUSES OF ACTION, INVESTIGATIONS OR
PROCEEDINGS (I) CHALLENGING THE VALIDITY OR LEGALITY OF THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR (II) SEEKING
DAMAGES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
(III) SEEKING TO RESTRAIN OR INVALIDATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, WHICH, IN THE CASE OF (I) THROUGH (III), AND IN THE REASONABLE
JUDGMENT OF THE PARTIES, BASED UPON ADVICE OF COUNSEL, WOULD HAVE A MATERIAL
ADVERSE EFFECT WITH RESPECT TO THE INTERESTS OF THE PARTIES TO THIS AGREEMENT. 
NO JUDGMENT, ORDER, INJUNCTION OR DECREE (WHETHER TEMPORARY, PRELIMINARY OR
PERMANENT) ISSUED BY ANY COURT OR AGENCY OF COMPETENT JURISDICTION OR OTHER
LEGAL RESTRAINTS OR PROHIBITION PREVENTING THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE IN EFFECT.  NO STATUTE, RULE,
REGULATION, ORDER, INJUNCTION OR DECREE (WHETHER TEMPORARY, PRELIMINARY OR
PERMANENT) SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENFORCED BY ANY
REGULATORY AUTHORITY THAT PROHIBITS, RESTRICTS, OR MAKES ILLEGAL THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.


 


6.4  THE CLOSING OF THE TRANSACTIONS UNDER THAT CERTAIN STOCK PURCHASE
AGREEMENT, DATED EVEN DATE HEREWITH, BETWEEN SELLER AND EMERALD ADVISORS, INC.
SHALL HAVE OCCURRED.


 


6.5  THE TRADING OF THE SELLER COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE
SEC, THE NASDAQ GLOBAL SELECT MARKET OR THE FINRA AND THE SELLER COMMON STOCK
SHALL HAVE BEEN APPROVED FOR LISTING OR QUOTATION ON AND SHALL NOT HAVE BEEN
DELISTED FROM THE NASDAQ GLOBAL SELECT MARKET.


 


7.  GROSS UP RIGHTS.


 


7.1  IF AT ANY TIME AFTER CLOSING AND UNTIL THE EARLIER OF (A) THE FIRST DATE
UPON WHICH BUYER NO LONGER BENEFICIALLY OWNS SELLER COMMON STOCK REPRESENTING AT
LEAST 4.9% OF THE ISSUED AND OUTSTANDING SHARES OF SELLER COMMON STOCK
IMMEDIATELY PRIOR TO AN ISSUANCE CONTEMPLATED UNDER THIS SECTION 7.1, OR (B) THE
DATE OF ANY BREACH BY BUYER OF ANY OBLIGATION UNDER THIS AGREEMENT, SELLER
ISSUES OR PROPOSES TO ISSUE ANY SELLER COMMON STOCK OR ANY OR SECURITIES
CONVERTIBLE INTO SHARES OF SELLER COMMON STOCK, BUYER SHALL HAVE THE OPTION AND
RIGHT TO ACQUIRE SUCH NUMBER OF SHARES OF SELLER COMMON STOCK SO THAT
IMMEDIATELY AFTER SUCH ISSUANCE BUYER SHALL BENEFICIALLY OWN THE SAME PERCENTAGE
OF SUCH SELLER COMMON STOCK ON AN AS CONVERTED BASIS AS WAS BENEFICIALLY OWNED
BY BUYER BEFORE SUCH ISSUANCE.


 


7.2  PRIOR TO ISSUING ANY SELLER COMMON STOCK OR ANY SECURITIES CONVERTIBLE INTO
SHARES OF SELLER COMMON STOCK (OTHER THAN ISSUANCES PURSUANT TO SECTION 7.3),
SELLER SHALL PROVIDE BUYER WITH TEN BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR IF
SUCH NOTICE PERIOD IS NOT POSSIBLE UNDER THE CIRCUMSTANCES, SUCH PRIOR NOTICE AS
IS PRACTICABLE) OF THE PROPOSED ISSUANCE. BUYER SHALL HAVE THE RIGHT,
EXERCISABLE BY PROVIDING WRITTEN NOTICE TO SELLER OF THE EXERCISE OF ITS RIGHTS
WITHIN TEN DAYS AFTER RECEIPT OF SELLER’S NOTICE, TO PURCHASE FOR CASH DIRECTLY
FROM SELLER UP TO A SUFFICIENT NUMBER OF SUCH SELLER COMMON STOCK SO THAT, AFTER
GIVING EFFECT TO SUCH ISSUANCE, BUYER WILL BENEFICIALLY OWN THE SAME PERCENTAGE
OF SUCH SELLER COMMON STOCK ON AN AS CONVERTED BASIS AS WAS BENEFICIALLY OWNED
BY BUYER BEFORE SUCH ISSUANCE.  THE PURCHASE PRICE FOR ANY SELLER COMMON STOCK
PURCHASED BY BUYER PURSUANT TO THIS SECTION 7.2 WILL BE THE PRICE AT WHICH
SELLER ISSUES SUCH SELLER COMMON STOCK OR ANY SECURITIES CONVERTIBLE INTO SHARES
OF SELLER COMMON STOCK TO OTHER SHAREHOLDERS OR THIRD PARTIES.  SELLER SHALL
PROVIDE SUCH INFORMATION, TO THE EXTENT REASONABLY AVAILABLE, RELATING TO ANY
NON-CASH CONSIDERATION AS BUYER MAY REASONABLY REQUEST IN ORDER TO

 

6

--------------------------------------------------------------------------------


 


EVALUATE ANY NON-CASH CONSIDERATION PAID IN RESPECT OF ANY ISSUANCE PURSUANT TO
THIS SECTION 7.2.  IF, IN CONNECTION WITH ANY ISSUANCE BY SELLER COVERED BY THIS
SECTION 7.2, BUYER GIVES NOTICE OF ITS INTENT TO EXERCISE ITS OPTION UNDER THIS
SECTION 7.2 BUT HAS NOT PURCHASED THE SECURITIES SUBJECT THERETO WITHIN 60 DAYS
THEREAFTER FOR REASONS NOT PRIMARILY RELATED TO ACTIONS OR OMISSIONS OF SELLER
OR THE ABSENCE OF ANY APPROVALS OR CONSENTS OR THE TAKING OF ANY OTHER ACTIONS
REQUIRED TO BE TAKEN UNDER APPLICABLE LAW OR THE PROHIBITION ON PURCHASING SUCH
SECURITIES DURING SUCH PERIOD IMPOSED BY APPLICABLE SECURITIES LAWS, BUYER SHALL
BE DEEMED TO HAVE WAIVED ITS RIGHTS TO PURCHASE SUCH SECURITIES UNDER THIS
SECTION 7 WITH RESPECT TO SUCH ISSUANCE OF SELLER COMMON STOCK OR SECURITIES
CONVERTIBLE INTO SHARES OF SELLER COMMON STOCK.


 


7.3  THE PROVISIONS IN THIS SECTION 7 SHALL NOT APPLY TO ANY ISSUANCE OF CAPITAL
STOCK OF SELLER OR OTHER EQUITY INTERESTS OF SELLER OR SECURITIES CONVERTIBLE
INTO SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS IN SELLER OR ANY OF ITS
SUBSIDIARIES (A) TO EMPLOYEES, OFFICERS OR DIRECTORS OF SELLER OR ANY OF ITS
SUBSIDIARIES PURSUANT TO MANAGEMENT OR EMPLOYEE INCENTIVE PROGRAMS OR PLANS
APPROVED BY THE BOARD OF DIRECTORS (INCLUDING ANY SUCH PROGRAMS OR PLANS IN
EXISTENCE ON THE DATE HEREOF), (B) BY SELLER OR ANY OF ITS SUBSIDIARIES TO A
THIRD PARTY AS CONSIDERATION IN CONNECTION WITH (BUT NOT IN CONNECTION WITH
RAISING CAPITAL TO FUND) (X) AN ACQUISITION OR STRATEGIC BUSINESS COMBINATION
APPROVED BY THE BOARD OF DIRECTORS, OR (Y) AN INVESTMENT BY SELLER OR ITS
SUBSIDIARIES APPROVED BY THE BOARD OF DIRECTORS IN ANY PARTY WHICH IS NOT PRIOR
TO SUCH TRANSACTION AN AFFILIATE OF SELLER (WHETHER BY MERGER, CONSOLIDATION,
STOCK SWAP, SALE OF ASSETS OR SECURITIES, OR OTHERWISE), (C) BY SELLER OR ITS
SUBSIDIARIES IN ANY REGISTERED PUBLIC OFFERING, (D) UPON THE EXERCISE,
CONVERSION OR EXCHANGE OF OPTIONS, WARRANTS OR OTHER CONVERTIBLE SECURITIES, AND
(E) IN CONNECTION WITH ANY STOCK SPLIT, STOCK DIVIDEND PAID ON A PROPORTIONATE
BASIS TO ALL HOLDERS OF THE AFFECTED CLASS OF CAPITAL STOCK OR RECAPITALIZATION
APPROVED BY THE BOARD OF DIRECTORS.


 


8.  MISCELLANEOUS.


 


8.1  THIS AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES WITH
RESPECT TO ITS SUBJECT MATTER, IT SUPERSEDES ALL PRIOR AGREEMENTS BETWEEN THE
PARTIES, AND IT MAY NOT BE ALTERED EXCEPT BY WRITTEN AGREEMENT BY ALL PARTIES
HERETO.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES, THEIR HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT IS NOT TRANSFERABLE OR ASSIGNABLE BY THE PARTIES.


 


8.2  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF SELLER AND
BUYER CONTAINED HEREIN OR MADE PURSUANT TO THIS AGREEMENT WHICH BY THEIR TERMS
ARE INTENDED TO SURVIVE THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT.


 


8.3  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO ITS CONFLICTS OF LAW
PRINCIPLES.  ANY LEGAL PROCEEDINGS WITH RESPECT TO THIS AGREEMENT SHALL TAKE
PLACE SOLELY WITHIN THE COURTS LOCATED WITHIN THE COMMONWEALTH OF PENNSYLVANIA
AND ALL PARTIES HERETO CONSENT TO THE JURISDICTION OF SAID COURTS.  THE PARTIES
HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDINGS ARISING OUT
OF OR RELATED TO THIS AGREEMENT.


 


8.4  SELLER WILL PROVIDE TO THE BUYER AN ADVANCE COPY OF ANY PROPOSED
ANNOUNCEMENT TO BE MADE BY SELLER WITH RESPECT TO THIS AGREEMENT AND/OR THE
TRANSACTION CONTEMPLATED HEREBY AND

 

7

--------------------------------------------------------------------------------



 


BUYER SHALL HAVE THE RIGHT TO APPROVE ANY INFORMATION CONTAINED THEREIN
REGARDING BUYER, ITS AFFILIATES AND THE TRANSACTIONS CONTEMPLATED HEREBY, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


8.5  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND EACH SUCH
COUNTERPART WILL FOR ALL PURPOSES BE DEEMED AN ORIGINAL, AND ALL SUCH
COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8.6  THE SECTION AND SUBSECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE
INCLUDED FOR CONVENIENCE ONLY AND FORM NO PART OF THE AGREEMENT BETWEEN THE
PARTIES.


 


8.7  IF FOR ANY REASON ANY PROVISION HEREIN IS DETERMINED TO BE INVALID, SUCH
INVALIDITY SHALL NOT IMPAIR OR OTHERWISE AFFECT THE VALIDITY OF THE OTHER
PROVISIONS OF THIS AGREEMENT.  MOREOVER, THE PARTIES AGREE TO REPLACE SUCH
INVALID PROVISION WITH A SUBSTITUTE PROVISION THAT WILL SATISFY THE INTENT OF
THE PARTIES.


 


8.8  PARAGRAPH TITLES HEREIN ARE FOR DESCRIPTION PURPOSES ONLY AND SHALL NOT
CONTROL OR ALTER THE MEANING OF THE PROVISIONS OF THIS AGREEMENT AS SET FORTH IN
THE TEXT.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

ATTEST:

VIST FINANCIAL CORP., Seller

 

 

 

 

 

 

By:

/s/ Robert D. Davis

 

(corporate seal)

 

Robert D. Davis

 

 

 

President and Chief Executive Officer

 

 

 

 

 

ATTEST:

WEAVER CONSULTING & ASSET MANAGEMENT, LLC t/d/b/a BATTLEFIELD CAPITAL
MANAGEMENT, LLC, Buyer

 

 

 

 

 

(corporate seal)

By:

/s/ James M. Weaver

 

 

 

James M. Weaver

 

 

 

Chief Executive Officer

 

 

9

--------------------------------------------------------------------------------